Citation Nr: 1635240	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-26 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for esophageal adenocarcinoma, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1959 to August 1988.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  In an April 2015 decision, the Board denied the claim.

In a February 2016 order, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) agreed upon by the Secretary of VA and the Veteran, by which the Board's decision of April 2015 was vacated, and the Veteran's case was remanded to the Board.

The Veteran's record before the VA consists of an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and was exposed to an herbicide agent.

2.  The Veteran's esophageal adenocarcinoma is attributable to service.



CONCLUSION OF LAW

Esophageal adenocarcinoma was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for his esophageal adenocarcinoma, which he contends is due to his herbicide exposure in Vietnam.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in, or aggravated by, active duty.  See 38 U.S.C.A. 
§§ 1110 (wartime service), 1131 (peacetime service) (West 2014); 38 C.F.R. § 3.303 (2015).  To establish a right to compensation for a present disability, a claimant must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -- the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be presumed on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent or more for veterans who had active military, naval, or air service in the Republic of Vietnam during the period January 9, 1962 to May 7, 1975.  See 38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2015).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307 (a)(6)(iii) (2015).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014).

The Veteran has been diagnosed with esophageal adenocarcinoma.  See December 2010 record of Dr. J. S.  Because the Veteran's DD Form 214 specifically notes in-country Vietnam service, he is entitled to a presumption of exposure to herbicides during service.  See 38 U.S.C.A. § 1116 (f) (West 2014).  With a current disability and an injury during service having been established, the remaining question becomes whether there is a relationship between the Veteran's esophageal cancer and his herbicide exposure.

The VA examination report of November 2011 and the VA addendum opinion of October 2014 contain negative nexus opinions.  The November 2011 examiner attributed the Veteran's cancer, in part, to the Veteran's long history of smoking.  The negative nexus opinion of the October 2014 addendum cited to the National Academy of Science research, which found insufficient evidence to link esophageal cancer to herbicide exposure.  The parties to the JMR agreed that to rely on the opinion and rationale of the October 2014 examiner would, in effect, improperly deny "direct service connection simply because there is no presumptive service connection."  See JMR at 2.

In August 2016, the Veteran submitted a private medical record containing a positive nexus opinion and a detailed discussion of relevant medical literature relating to cancer-causing herbicides.  The doctor determined that "the effect of the Veteran's exposure to Agent Orange cannot be discounted."  Her discussion also referenced the fact that, "according to the National Cancer Institute, smoking increases the risk of squamous cell carcinoma of the esophagus, but not adenocarcinoma."  Upon a full review of the Veteran's claims folder, the Veteran's doctor provided a positive nexus opinion, stating, "Given all the above evidence, both from [the Veteran's] medical history, and the epidemiologic and toxicologic references cited and giving the benefit of the doubt to the Veteran, I opine that [the Veteran's] esophageal cancer was at least as likely as not caused by his active duty service to include exposure to Agent Orange while performing his duties in Vietnam."  See August 2016 letter of Dr. V. C. 
The factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board finds the August 2016 private medical opinion to carry probative weight, as the doctor reviewed the medical evidence and rendered an opinion based upon the facts of the case and the examiner's knowledge of medical principles.  As the parties have agreed that the October 2014 VA medical addendum was inadequate, the probative, positive opinion remains the sole probative medical evidence in the case.  Therefore, with the new opinion, the elements of service connection have been established.

The Veteran has moved that the Board, in reliance upon the new medical evidence submitted by the Veteran, "adjudicate the issue and not remand for any unnecessary additional opinion . . ."  See August 2016 filing of Veteran's representative.  Finding that the evidence currently of record suffices to grant service connection, the Board will not remand for a new VA medical opinion or clarification.


ORDER

Entitlement to service connection for esophageal adenocarcinoma is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


